     Case 1:20-cv-00070-AWI-HBK Document 130 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD EVANS,                                     Case No. 1:20-cv-70-AWI-HBK
12                       Plaintiff,                      ORDER DENYING PLAINTIFF'S MOTION
                                                         TO DISMISS SCREENING (1915)
13            v.
                                                         (Doc. No. 129)
14    R. MILAN, ET. AL.,
15                       Defendants.
16

17           Pending before the Court is Plaintiff’s “motion to dismiss screening (1915), granting

18   amended complaint of 8/12/20,” filed July 22, 2021. (Doc. No. 129, “Motion”). In summary,

19   Plaintiff requests that the Court not do its § 1915 screening order on his amended complaint, filed

20   August 12, 2020 and to let the case proceed. (Id. at 3). Plaintiff’s Motion is denied. Screening

21   under § 1915 is required by statute and cannot be waived.

22           A review of the docket confirms that the former Magistrate Judge issued a screening order

23   on Plaintiff’s initial complaint. (Doc. No. 15). In response to the screening order, Plaintiff filed a

24   first amended complaint on August 24, 2020. (Doc. No. 34). Thereafter, Plaintiff filed a second

25   amended complaint, which is “lodged,” but was not filed by the Clerk. (Doc. No. 42). Plaintiff

26   did not accompany his second amended complaint with a motion for leave to amend. Plaintiff

27   does not reference the second amended complaint in the instant motion. (See generally Doc. No.

28   129).
     Case 1:20-cv-00070-AWI-HBK Document 130 Filed 07/23/21 Page 2 of 2


 1            Fed. R. Civ. P. 15 permits a plaintiff to file a first amended complaint as a matter of right.

 2   Thereafter, any other amended complaints require either the opposing parties’ consent, or plaintiff

 3   must seek leave from the Court. Because Plaintiff did not seek leave to file the second amended

 4   complaint, the Court directs the Clerk to strike Plaintiff’s “lodged” second amended complaint to

 5   avoid any confusion regarding the operative complaint in this case. The Court will conduct the

 6   required § 1915 review of Plaintiff’s first amended complaint in due course.

 7            Accordingly, it is ORDERED:

 8            1. Plaintiff’s motion to dismiss screening (Doc. No. 129) is DENIED.

 9            2. The Clerk of Court shall strike Plaintiff’s lodged second amended complaint. (Doc.

10   No. 42). The Court deems Plaintiff’s amended complaint (Doc. No. 34) the operative complaint

11   for screening under 28 U.S.C. § 1915A.

12

13
     Dated:      July 23, 2021
14                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
